DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0145917 A1 [Chen] in view of US 2018/0254167 A1 [Zhao].

Regarding Claim 1:
Chen teaches a charged particle beam manipulation device for a plurality of charged particle beamlets (abstract), the charged particle beam manipulation device comprising, 
a lens having a main optical axis (Fig. 5, the center thereof is the main optical axis), wherein the lens is an objective lens (Fig. 5, para 79), the lens comprising at least a first array of multipoles ((321 and 322) in each beamline are multipoles per para 79), each multipole of the first array of multipoles configured to compensate for a lens deflection force on a respective charged particle beamlet of the plurality of charged particle beamlets (para 79 speaks to teach multipole correcting aberrations of a beamlet, including spherical aberrations. Spherical aberrations are the result of differences in the deflection of peripheral and paraxial electrons passing through a focusing lens. Thus, correcting for spherical aberration entails compensating for the disparate effects of lens deflection force between peripheral and paraxial electrons.).
However, Chen fails to teach that the lens deflection force being a deflection force produced by the lens on the respective charged particle beamlet towards the main optical axis of the lens.
Zhao teaches using multi-beam charged particle system (Fig. 2) that corrects lens direction forces in any arbitrary directions, such as those produced toward the central axis (paras 73-74). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the multipoles of Chen to correct aberrations, astigmatism, and field curvature in the fashion taught by Zhao. One would have been motivated to do since this would improve the quality of the probe beamlet.

Regarding Claim 2:
Chen teaches a charged particle beam manipulation device for a plurality of charged particle beamlets (abstract), the charged particle beam manipulation device comprising 
a lens (Fig. 5)  having a coil surrounding a main optical axis ((44)), wherein the lens is an objective lens (para 79, the coil having an opening for the charged particle beamlets (as shown in Fig. 5), 
the lens comprising a first array of multipoles; each multipole of the first array of multipoles ((321 and 322) in each beamline are multipoles per para 79) configured to compensate for a lens deflection force on a respective charged particle beamlet of the plurality of charged particle beamlets (para 79 speaks to teach multipole correcting aberrations of a beamlet).

However, Chen fails to teach that the lens deflection force being a deflection force produced by the lens on the respective charged particle beamlet towards the main optical axis of the lens.
Zhao teaches using multi-beam charged particle system (Fig. 2) that corrects lens direction forces in any arbitrary directions, such as those produced toward the central axis (paras 73-74). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the multipoles of Chen to correct aberrations, astigmatism, and field curvature in the fashion taught by Zhao. One would have been motivated to do since this would improve the quality of the probe beamlet.

Regarding Claim 3:
The modified invention of claim 1 teaches the charged particle beam manipulation device according to claim 1, wherein the lens is configured to focus the charged particle beamlets onto respective positions on a specimen (that is what an objective lens, such as the one demonstrated in Chen Fig. 5, does).

Regarding Claim 4:
The modified invention of claim 1 teaches the charged particle beam manipulation device according to claim 1, wherein each multipole of the first array of multipoles is further configured to correct for an aberration of the respective charged particle beamlet by the lens (Chen para 79; Zhao paras 73-74), wherein each multipole of the first array of multipoles comprises at least four poles (Chen para 79- quadrupole), and/or wherein each multipole of the first array of multipoles is further configured to correct for an astigmatism of the lens (Zhao paras 73-74).  

Regarding Claim 5:
The modified invention of claim 1 teaches the charged particle beam manipulation device according to claim 1, wherein each multipole of the first array of multipoles is configured to provide a first multipole deflection force on the respective charged particle beamlet to cause the respective charged particle beamlet to propagate essentially parallel to a first direction for compensating for the lens deflection force (Chen para 79 explains that the multipoles are deflectors used to scan the beamlet. Such scanning includes deflecting the beam to be essentially parallel to the main axis.), and 
wherein the first direction is the respective charged particle beamlet propagation direction as the respective charged particle beamlet enters a deflection field of the lens (see above description of Chen para 79).  

Regarding Claim 6:
The modified invention of claim 1 teaches the charged particle beam manipulation device according to claim 1, further comprising a second array of multipoles arranged at a different position along the main optical axis of the lens from the first array of multipoles (Chen where (321) is an instance of the first array, (322) is an instance of the second array).

Regarding Claim 7:
The modified invention of claim 5 teaches the charged particle beam manipulation device according to claim 5, wherein essentially parallel to a first direction is defined as having an angle that is less than 30 milliradians, less than 15 milliradians or less than 5 milliradians, to the first direction (Chen para 79 explains that the multipoles are deflectors used to scan the beamlet. Such scanning includes deflecting the beam through the above noted angles.).  

Regarding Claim 8:
The modified invention of claim 1 teaches the charged particle beam manipulation device according to claim 1, wherein each multipole is an electrostatic multipole (Chen para 79).

Regarding Claim 9:
The modified invention of claim 1 teaches the charged particle beam manipulation device according to claim 1, but fails to specify that a potential of a proxi-electrode is equal with a potential at a centre of each aperture of a respective array potential of at least a third array of multipoles. Rather, Chen paras 92, 95, teaches that the potential of electrode (70) is adjustable to control landing energy.
It would have been obvious to one of ordinary skill in the art at the effective time of filing to set the potential of electrode (70) to any number of values, including that of a centre of each aperture of a respective array potential of at least an arbitrary third array of multipoles. This is because the third array of multipoles doesn’t even appear to be part of the invention, so setting the potential of electrode (70) to the value of the third array is indistinguishable from simply setting it to control landing energy.

Regarding Claim 10:
The modified invention of claim 1 teaches a charged particle beam device, comprising: 
a charged particle source configured for emitting a charged particle beam (Chen ((381)), 
an aperture plate configured for generating a plurality of charged particle beamlets from the charged particle beam (Zhao Fig. 2 (2082)), and the charged particle beam manipulation device according to claim 1 (see above).
It would have been obvious to one of ordinary skill in the art at the effective time of filing to replace the multiple electron sources of Chen with the single cathode and aperture plate arrangement of Zhao. One would have been motivated to do so since this would provide the same multi-beam effect with fewer cathodes.

Regarding Claim 11:
The modified invention of claim 10 teaches the charged particle beam device according to claim 10, wherein the charged particle beam device is a multibeam, single column, and/or single source device (both Chen and Zhao are multibeam systems).  

Regarding Claim 12:
Chen teaches a method for manipulating charged particle beamlets (abstract), the method comprising: Page 4 of 8 KILPATRICK TOWNSEND 75263545 1Appl. No. 17/152,480Attorney Docket No.: 102503-1234053 Amdt. dated January 25, 2022 Response to Office Action of October 6, 2021 
influencing, using a lens having a main optical axis, the charged particle beamlets (Fig. 5, para 79), and 
compensating, using a respective multipole of a first array of multipoles comprised within the lens (Fig 5 (321, 322), para 79), for a lens deflection force on a respective charged particle beamlet of the plurality of charged particle beamlets (para 79).
However, Chen fails to teach that the lens deflection force being a deflection force produced by the lens on the respective charged particle beamlet towards the main optical axis of the lens.
Zhao teaches using multi-beam charged particle system (Fig. 2) that corrects lens direction forces in any arbitrary directions, such as those produced toward the central axis (paras 73-74). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the multipoles of Chen to correct aberrations, astigmatism, and field curvature in the fashion taught by Zhao. One would have been motivated to do since this would improve the quality of the probe beamlet.

Regarding Claim 13:
The modified invention of claim 12 teaches the method for manipulating charged particle beamlets according to claim 12, wherein the lens is an objective lens (Chen para 79).  

Regarding Claim 14:
The modified invention of claim 12 teaches the method for manipulating charged particle beamlets according to claim 12, wherein compensating comprises guiding the respective charged particle beamlet to propagate essentially parallel to the first direction, wherein the first direction is the respective charged particle beamlet propagation direction as the respective charged particle beamlet enters a deflection field of the lens (Chen para 79 explains that the multipoles are deflectors used to scan the beamlet. Such scanning includes deflecting the beam to be essentially parallel to the main axis, i.e. the direction by which the beam enters the deflection field.). 

Regarding Claim 15:
The modified invention of claim 12 teaches the method for manipulating charged particle beamlets according to claim 12, wherein compensating for the lens deflection force comprises generating, using a respective multipole of a second array of multipoles (Chen para 79, either (321) or (322)), a second multipole deflection force on the respective charged particle beamlet to cause, in combination with generating the first multipole deflection force, the respective charged particle beamlet to propagate essentially parallel to the first direction (Chen para 79 explains that the multipoles are deflectors, and are used in conjunction to scan the beamlet. Such scanning includes deflecting the beam to be essentially parallel to the main axis, i.e. the direction by which the beam enters the deflection field.).

Response to Arguments
Applicant’s arguments filed 7/5/22, with respect to the rejection(s) of claim(s) 1-15 have been fully considered but are not persuasive.
Applicant argues that one of ordinary skill in the art would understand that lens aberrations and lens deflections are different, and as such compensating for aberrations and deflections is also different. This is not persuasive. Chen discusses correcting for spherical aberration. See paras 12, 66, 70. Spherical aberration in an electron microscope occurs because paraxial electrons are deflected into focus at a point that is further away that peripheral electrons.1 That is to say, correcting for chromatic aberration in electron optics is necessarily correcting the deflection of electrons. Accordingly, the rejection is maintained.
Applicant argues that the prior art fails to teach that compensation causes beamlets to be focused but remain substantially parallel upon exiting the lens. This is not persuasive. Chen demonstrates that the beamlets are deflected across a number of directions, including parallel to the first direction. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Joy, David C. "The aberration-corrected SEM." Biological Low-Voltage Scanning Electron Microscopy. Springer, New York, NY, 2008. 107-127.